Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant as next kin of Earl Forrest Thomas, filed her claim herein on June 6,1934, and seeks to recover the sum of Three Hundred Dollars ($300.00), under the provisions of the Bonus Act of this State, approved May 3, 1921, and an Act to Provide Payment to Beneficiaries, approved June 19, 1925. It appears that Earl Forrest Thomas was a World War veteran; that he made application for his bonus under the Illinois Bonus Law; that his application was approved and a warrant in the amount of Three Hundred Dollars ($300.00) issued to him; that such veteran died before he received or endorsed such warrant; that such warrant was never returned and is shown on the records in the office of the Adjutant General as “outstanding’7; that on January 6, 1933, the claimant herein filed a supplementary claim as next of kin of the deceased veteran, which claim was approved by the Adjutant General on September 25, 1933; that on such date there was no fund from which the State Treasurer could lawfully pay the claim, as the appropriation previously made for the payment of such claims lapsed on September 30, 1929. Under the facts in the record, there is no question as to the right of the claimant to recover the amount claimed, and an award is therefore entered in favor of the claimant for the sum of Three Hundred Dollars ($300.00).